IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF NORTH CAROLINA

GLORIA RAVIT LEWIS,

)

Plaintiff, )

)

v. ) 1:17CV1115

)

ANDREW SAUL, )
Commissioner of Social Security,! )
)

Defendant. )

MEMORANDUM OPINION AND RECOMMENDATION
OF UNITED STATES MAGISTRATE JUDGE

Plaintiff Gloria Lewis (“Plaintiff”) brought this action pursuant to Sections 205(g) and
1631(c)) of the Social Security Act (the “Act’), as amended (42 U.S.C. §§ 405(g) and
1383(c)(3)), to obtain judicial review of a final decision of the Commissioner of Social Security
denying her claims for Disability Insurance Benefits and Supplemental Security Income under,
respectively, Titles II and XVI of the Act. The patties have filed cross-motions for judgment,
and the administrative record has been certified to the Court for review.

I. PROCEDURAL HISTORY

Plaintiff protectively filed applications for Disability Insurance Benefits and

Supplemental Security Income Benefits on November 27, 2013 and Match 24, 2014,

respectively, alleging a disability onset date of September 30, 2013 in both applications. (Ir. at

 

1 Andrew Saul became Commissioner of Social Security on June 17, 2019. Pursuant to Rule 25(d) of the
Federal Rules of Civil Procedure, Andrew Saul should be substituted for Nancy A. Berryhill as the Defendant
in this suit. No further action need be taken to continue this suit by reason of the last sentence of section
205(g) of the Social Security Act, 42 U.S.C. § 405(g).
15, 190-98.) Her applications were denied initially (It. at 66-76, 101-04) and upon
reconsideration (Tr. at 77-100, 108-25). Thereafter, Plaintiff requested an administrative
heating de novo before an Administrative Law Judge (“ALJ”). (Tr. at 126-27.) On October
24, 2016, Plaintiff, along with her attorney and an impartial vocational expert, attended the
subsequent heating. (I'r. at 15.) The ALJ ultimately concluded that Plaintiff was not disabled
within the meaning of the Act (I'r. at 25-27), and, on November 15, 2017, the Appeals Council |
denied Plaintiff's request for review of the decision, thereby making the AL]’s conclusion the
Commissionet’s final decision for purposes of judicial review (T'. at 1-6).
II. LEGAL STANDARD

Federal law “authorizes judicial review of the Social Security Commissionet’s denial of
social security benefits.” Hines v. Barnhart, 453 F.3d 559, 561 (4th Cir. 2006). However, the
scope of review of such a decision is “extremely limited.” Frady v. Harris, 646 F.2d 143, 144
(4th Cir. 1981). “The courts are not to try the case de novo.” Oppenheim v. Finch, 495 F.2d
396, 397 (4th Cir. 1974). Instead, “a reviewing court must uphold the factual findings of the
AL) if they are supported by substantial evidence and were reached through application of the
correct legal standard.” Hancock v. Astrue, 667 F.3d 470, 472 (4th Cir. 2012) Gnternal
quotation omitted).

“Substantial evidence means ‘such relevant evidence as a reasonable mind might accept
as adequate to support a conclusion.”’ Hunter v. Sullivan, 993 F.2d 31, 34 4th Cir. 1993)
(quoting Richardson v. Perales, 402 U.S. 389, 390 (1971). “It consists of more than a mere

scintilla of evidence but may be somewhat less than a preponderance.” Mastto v. Apfel, 270

 

* Transcript citations refer to the Sealed Administrative Record [Doc. #8].

2
F.3d 171, 176 (4th Cir. 2001) (internal citations and quotation marks omitted). “If there is

evidence to justify a refusal to direct a verdict were the case before a jury, then there is

 

substantial evidence.” Hunter, 993 F.2d at 34 (internal quotation marks omitted).

“In reviewing for substantial evidence, the court should not undertake to te-weigh
conflicting evidence, make credibility determinations, or substitute its judgment for that of the
[AL]].” Mastto, 270 F.3d at 176 (internal brackets and quotation marks omitted). “Where
conflicting evidence allows reasonable minds to differ as to whether a claimant is disabled, the
responsibility for that decision falls on the ALJ.” Hancock, 667 F.3d at 472. “The issue before
[the reviewing court], therefore, is not whether [the claimant] is disabled, but whether the
ALJ’s finding that [the claimant] is not disabled is supported by substantial evidence and was
reached based upon a cottect application of the relevant law.” Craig v. Chater, 76 F.3d 585,
589 (4th Cir. 1996).

In undertaking this limited teview, the Court notes that “[a] claimant for disability
benefits bears the burden of proving a disability.” Hall v. Harris, 658 F.2d 260, 264 (4th Cir.
1981). In this context, “disability” means the “inability to engage in any substantial gainful
activity by reason of any medically determinable physical or mental impaitment which can be
expected to tesult in death or which has lasted or can be expected to last for a continuous

period of not less than 12 months.” Id. (quoting 42 U.S.C. § 423(d)(1)(A)).?

 

3 “The Social Security Act comprises two disability benefits programs. The Social Security Disability Insurance
Program (SSDI), established by Title II of the Act as amended, 42 U.S.C. § 401 et seq., provides benefits to
disabled persons who have contributed to the program while employed. The Supplemental Security Income
Program (SSI), established by Title XVI of the Act as amended, 42 U.S.C. § 1381 et seq., provides benefits to
indigent disabled persons. The statutory definitions and the regulations promulgated by the Secretary for
determining disability, see 20 C.F.R. pt. 404 (SSDI); 20 C.F.R. pt. 416 (SSD, governing these two programs ate,
in all aspects relevant hete, substantively identical.” Craig, 76 F.3d at 589 n.1.

3
“The Commissioner uses a five-step ptocess to evaluate disability claims.” Hancock,
667 F.3d at 472 (citing 20 C_F.R. §§ 404.1520(a)(4); 416.920(a)(4)). “Under this process, the
Commissioner asks, in sequence, whether the claimant: (1) worked during the alleged period
of disability; (2) had a sevete impairment; (3) had an impairment that met or equaled the
requitements of a listed impairment; (4) could return to her past relevant work; and (5) if not,
could perform any other work in the national economy.” Id.

A finding adverse to the claimant at any of several points in this five-step sequence
forecloses a disability designation and ends the inquity. For example, “[t]he first step
determines whether the claimant is engaged in ‘substantial gainful activity.’ If the claimant is
working, benefits are denied. The second step determines if the claimant is ‘severely’ disabled.
If not, benefits ate denied.” Bennett v. Sullivan, 917 F.2d 157, 159 (Ath Cir. 1990).

On the other hand, if a claimant carries his or her burden at the first two steps, and if

the claimant’s impaitment meets or equals a “listed impaitment” at step three, the claimant is

disabled. Mastto, 270 F.3d at 177. Alternatively, if a claimant clears steps one and two, but

 

falters at step three, ie., “[i]f a claimant’s impairment is not sufficiently severe to equal or
exceed a listed impairment,” then “the AL] must assess the claimant’s residual functional

capacity (RFC’).” Id. at 179.4 Step four then requires the AL] to assess whether, based on
pacity Pp q

 

4 “RFC is a measurement of the most a claimant can do despite [the claimant’s] limitations.” Hines, 453 F.3d
at 562 (noting that administrative regulations requite RFC to reflect claimant’s “ability to do sustained -work-
related physical and mental activities in a work setting on a regular and continuing basis ... [which] means 8. ~
hours a day, for 5 days a week, or an equivalent work schedule” (internal emphasis and quotation marks
omitted)). The RFC includes both a “physical exertional or strength limitation” that assesses the claimant’s
“ability to do sedentary, light, medium, heavy, or very heavy work,” as well as “nonexertional limitations
(mental, sensory, ot skin impaitments).” Hall, 658 F.2d at 265. “RFC is to be determined by the ALJ only after
[the ALJ] considers all relevant evidence of a claimant’s impaitments and any related symptoms (eg, pain).”
Hines, 453 F.3d at 562-63.
that RFC, the claimant can “perform past relevant work”; if so, the claimant does not qualify
as disabled. Id. at 179-80. However, if the claimant establishes an inability to return to prior
| work, the analysis proceeds to the fifth step, which “requires the [Government] to prove that
a significant number of jobs exist which the claimant could perform, despite the claimant’s
impairments.” Hines, 453 F.3d at 563. In making this determination, the ALJ must decide
“whether the claimant is able to perform other work considering both [the claimant’s RFC]
and [the claimant’s] vocational capabilities (age, education, and past work experience) to adjust

to a new job.” Hall, 658 F.2d at 264-65. If, at this step, the Government cannot carty its

 

“evidentiaty burden of proving that [the claimant] remains able to work other jobs available

 

in the community,” the claimant qualifies as disabled. Hines, 453 F.3d at 567.
Ill. DISCUSSION

In the present case, the ALJ found that Plaintiff had not engaged in “substantial gainful
activity” since her alleged onset date. The ALJ therefore concluded that Plaintiff met her
burden at step one of the sequential evaluation process. (I't. at 17.) At step two, the ALJ
further determined that Plaintiff suffered from the following severe impairments:

obesity; carpal tunnel syndrome; degenerative disc disease; and osteoarthtitis.
(Ir. at 17.) The ALJ found at step three that none of these impairments, individually or in
combination, met or equaled a disability listing. (I'r. at 18.) Therefore, the ALJ assessed
Plaintiffs RFC and determined that she could perform light work with the following further
limitations:

[S]he is limited to occasional climbing of ladders, ropes, or scaffolds; frequent

climbing of tamps and stairs; occasional stooping, kneeling, crouching, and
ctawling; and frequent not constant fingering and handling bilaterally.
(Ir. at 19.) Based on this determination, the ALJ found under step four of the analysis that
Plaintiff could perform her past relevant work as a marker/tagger as generally performed. (It.
at 25.) Therefore, the ALJ concluded that Plaintiff was not disabled under the Act.

Plaintiff now argues that ALJ erred at step four of the sequential analysis. Specifically,
she contends that het past work, as identified at her heating, should have been considered a
composite job, as it involved the combined duties of a marker/tagget with various other
distribution jobs. As described in the Social Security Administration’s Program Operations
Manual System (“POMS”), “composite jobs have significant elements of two or mote
occupations and as such, have no counterpart in the DOT.” POMS at DI 25005.020B
(https://secute.ssa.gov/poms.nsf/Inx/0425005020). Accordingly, an “ALJ must find the
Plaintiff capable of performing the composite job only if he or she can perform all parts of
the job” as it was actually performed. Shealy v. Colvin, No. 8:13-2383-RMG, 2015 WL
467726, at *12-13 (D.S.C. Feb. 4, 2015) (emphasis added) (collecting case law noting that “an
ALJ may not deem a plaintiff capable of performing past relevant work by dividing the
demands of a composite job into two separate jobs and finding him or her capable of
performing the less demanding of the two jobs,” and “if Plaintiffs past job was in fact a
composite job, POMS would have prohibited the ALJ from deciding whether Plaintiff could
perform his past relevant work as it is generally performed”).

For ALJs deciding whether past relevant work (““PRW”) constitutes a composite job,
POMS provides the following, further guidance:

e The claimant’s PRW may be a composite job if it takes multiple DOT

occupations to locate the main duties of the PRW as described by the

claimant.
e If you determine that PRW was a composite job, you must explain why.

6
e When comparing the claimant’s RFC to a composite job as the claimant
performed it, find the claimant capable of performing the composite job
only if he or she can perform all parts of the job.
POMS at DI 25005.020B.

In this case, the AL] found that Plaintiff had past relevant work as a watehouse worker
and a matker/tagger. (Tr. at 25.) The ALJ then considered each of those positions separately
and found that Plaintiff could return only to the marker/tagger position. In reaching this
conclusion, the ALJ specifically explained that she did wo find that Plaintiff could perform her

marker/tagget job “as ‘actually’ performed because [Plaintiff] reported lifting 30 to 35 pounds

frequently in this position.” (I'r. at 25; see also Tr. at 62-64.) The AL} instead concluded that

 

Plaintiff could perform this job only “as generally performed.” (Trt. at 25.)

In making her findings at step four, the ALJ purports to rely on the vocational expert’s
testimony. However, a teview of the hearing transcript and Plaintiffs work summary reveals
that both Plaintiff and the vocational expert considered Plaintiff's marker/tagger duties to be
“sub-points” of her mote general position as a warehouse or distribution worker. (Tr. at 57.)
Specifically, the vocational expert testified as follows:

Because of the variety [in PlaintifPs job duties], I put her under warehouse or

distribution worker, and that’s medium and 2, DOT 922.687-058, and I listed a

couple of sub-points I guess. For instance, she was a marker or the tagger, they

call it marker in the DOT. And that was light and 2. [S]he was also an inspector

and hand packer, and that was medium and 2. And I could have listed others,

but that’s why I lumped them under warehouse labor.

(Id.) Overall, the evidence shows that Plaintiff worked several jobs simultaneously during her

time with her former employer, VF Jeanswear, and was tequired to perform the duties of

several different jobs on any given workday, all of which required “a lot of walking” and heavy

 

lifting. (Tr. at 57, 63, 217-18, 235-37.) See also Shealy, 2015 WL 467726, at *13 (finding that
substantial evidence did not support that ALJ’s step four finding where the vocational expert
testified that the plaintiffs prior work involved two jobs performed in tandem, and the ALJ
failed to discuss whether this constituted a composite job). This testimony clearly supports
the composite nature of Plaintiffs job, in that the vocational expert listed “multiple DOT
occupations to locate the main duties of the PRW as described by the claimant.” POMS at
DI 25005.020B (emphasis added).

Moteover, the vocational expert did not identify the marker position as the job which
best matched Plaintiffs work duties, as the ALJ suggests. Instead, the AL] specifically
requested that the vocational expert pull the marker job out separately. (Tr. at 58.) Only then
did the vocational expert testify that Plaintiff could perform the work, and he did so with
reluctance, stating as follows:

Well, she can obviously do the marker, my only hesitation is that even though

that was het primaty, she was often called to do other things which normally

would fall into the medium. So, a matket as described by the DOT, yes this

hypothetical would allow that. It would not allow the warehouse worker, that

being medium.

(Tr. at 58.) Accordingly, the vocational expert’s testimony fails to provide substantial evidence
to support the ALJ’s step four that Plaintiff could return to her past relevant work. The ALJ
in the instant case clearly divided the demands of a composite job, as described at length by
the Plaintiff and the vocational expert, into sepatate positions and found Plaintiff capable of
performing only the least demanding job, and even then, only as generally, rather than actually,
performed. See Shealy, 2015 WL 467726, at *13.

The Ninth Circuit Court of Appeals has spoken on this issue and held that an

ALJ may not deem a plaintiff capable of performing past relevant work by

dividing the demands of a composite job into two separate jobs and finding

him or het capable of performing the less demanding of the two jobs. See,
e.g., Vertigan v. Halter, 260 F.3d 1044, 1051 (9th Cir. 2001) (finding that the

8
BE

ALJ’s conclusion that claimant’s past relevant work included work as a
“cashier” was not supported by substantial evidence—the VE had found her
past relevant work to be that of a pharmacy clerk or sales clerk, not as a
receptionist or cashier, and the VE stated, when consideting Vertigan’s
testimony, she had never performed work solely as a cashier); Valencia v.
Heckler, 751 F.2d 1082, 1086 (9th Cir. 1985) (“Every occupation consists of
a mytiad of tasks, each involving different degrees of physical exertion. To
classify an applicant's ‘past relevant work’ according to the least demanding
function of the claimant’s past occupations is contrary to the letter and spirit
of the Social Security Act”); see also Roberts v. Astrue, No. 8:08-—CV—120-
T-17EAJ, 2009 WL 722550, at *3 (MLD. Fla. Mar.18, 2009) (‘In deciding
whether claimant can perform [her] past relevant work, an ALJ may not
sepatate a composite job into two jobs and fail to focus on all the demands of
the composite job.”).

Although it appears that the Fourth Circuit Court of Appeals has not discussed
composite jobs and the Commissionet’s obligation to determine whether a
past job should be consideted a composite job, and, if so, how to analyze it
properly with regard to Step 4 of the sequential questions, the Court located a
few pertinent disttict opinions. In Plumb v. Astrue, C/A No. 8:10-3090—
RBH, 2012 WL 768058, at *6 (D.S.C. March 7, 2012), where the plaintiff
objected to the AL]’s finding that he could perform his past relevant work as
a liquot store ownet/operator and his work should have been deemed a
composite job, this Court ruled that on remand the AL] must determine .
whether the past relevant work was a composite job. In Plumb, the VE had
testified that the plaintiffs work broke down into two DOT's and the plaintiff
could not perform the job as actually performed because his prior work
involved lifting boxes and other medium work. Id. Similarly, the VE in this
case stated that Plaintiffs prior job duties as order clerk were always
performed with the duties of material handler or store's laborer, and the AL]
also failed to discuss whether the job was a composite job. This is significant
because if Plaintiffs past job was in fact a composite job, the POMS would
have prohibited the ALJ from deciding whether Plaintiff could perform his
past relevant work as it is generally performed.

 

5 To the extent the ALJ purported to rely on Plaintiffs testimony or work summary teport for this
determination, that testimony also fails to provide substantial evidence in support of this determination. In her
testimony, Plaintiff testified to her various job duties and roles, noting that if she “was in tagging” she would
be “standing there for nine houts” pulling off tags, but that she would also box or package items. (Tr. at 39-
43.) She further testified to other various warehouse duties. (Tr. at 42.)
characterized her past work as that of a warehouse or distribution worker, the ALJ asked Plaintiff further about
her positions, and Plaintiff testified that even while working in the tagging position, “a lot of times I wouldn’t
wotk there, I’d go at different jobs in the warehouse.” (Tr. at 57.) Plaintiff agreed with the ALJ that “primarily”

9

When the vocational expert
The ALJ’s ettor at step four is compounded by her failure to make an alternative
finding at step five of the sequential analysis. In fact, Plaintiff now argues that, applying her
amended onset date of July 20, 2015, the Medical-Vocational Guidelines direct a finding of
disabled at step five. (Pl’s Br. [Doc. #12] at 12-13.) Based on this assessment, Plaintiff asks
the Court to awatd benefits. However, such a determination should be considered by the
agency in the first instance. Although substantial evidence fails to support the AL]’s step four
determination as presented, the ultimate determination of whether Plaintiff can return to her
past televant work, or any work, must be made by the factfinder, utilizing the standards set
out above. Moreover, Plaintiff attempts to amend her alleged onset date, placing her in the
“advanced age” category for purposes of step five, in the briefing before this Court, after the
ALJ issued her administrative decision. Plaintiff essentially asks the Court to amend her onset
date, evaluate and define the duties of her past relevant work, determine whether she could
teturn to het past work, and then apply the Medical Vocational Guidelines to conclude that
benefits should be awarded. These ate administrative determinations to be made by the
factfinder in the first instance, not by this Court. Therefore, the Court will recommend that
Plaintiff's Motion be granted to the extent that the ALJ’s decision be vacated and that the case

remanded for further review.

 

the position was “called the tagger,” but there is no indication that the job label defined the scope of her duties.
Similarly, in her work summary repott, Plaintiffidentified her position as a “tagger,” which also included general
watehouse duties, including lifting 30-35 pounds “depending on the job for that day,” specifically noting that
some shifts she would be assigned to receiving, print stations, or returns. (Tr. at 217-18, 235-37.) Indeed, as
noted above, the AL] accepted that Plaintiff's position as “tagger” involved lifting duties of 30-35 pounds, but
failed to acknowledge or account for the fact that this heavy lifting was included in Plaintiffs description of her
other various warehouse duties. Thus, the testimony of both Plaintiff and the vocational expert reflect that the
position was a composite job, and Plaintiffs work summary in the record further supports that testimony, and
none of the testimony ot items in the record provide substantial evidence to support the AL)’s determination
that Plaintiffs prior position was properly characterized solely as that of a tagger under DOT code 209.587-
034.

10
IT IS THEREFORE RECOMMENDED that the Commissionet’s decision finding
no disability be REVERSED, and that the matter be REMANDED to the Commissioner
under sentence four of 42 U.S.C. § 405(g). The Commissioner should be ditected to remand
the matter to the AL] for proceedings consistent with this Recommendation. To this extent,
Defendant’s Motion for Judgment on the Pleadings [Doc. #14] should be DENIED, and
Plaintiffs Motion for Judgment Reversing the Commissioner [Doc. #11] should be
GRANTED. However, to the extent that Plaintiffs motion seeks an immediate award of
benefits, it should be DENIED.

This, the 294 day of January, 2020.

/s/ Joi Elizabeth Peake
United States Magistrate Judge

11
